DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Amendment
Claims 1-7 are pending in the application.  New grounds of rejection have been added as a result of the amendment to the claims submitted 12/20/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Szyszkowski (US 6,485,859) in view of Ribordy et al. (US 5,323,527) and further in view of Kwon et al. (US 2014/0099525).


Szyszkowski does not explicitly disclose the internal space having a first side and a second side opposite the first side, with the mandrel positioned at the first side away from the second side
Ribordy et al. discloses in Figs 1-26, a battery (C1/L13-14) including multiple electrode plates (refs P1, P2) and separators (refs S1) wound around a mandrel (Abstract) within a casing (ref 20).  The wound electrode assembly is wound with an off-center (Figs 1, 7) configuration within the casing (ref 20).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange a wound electrode assembly 

Szyszkowski also does not explicitly disclose the separator material wholly arranged within the cavity, and the plurality of discrete electrodes comprising a plurality of positive and a plurality of negative electrodes and separators, the plurality of discrete separator layers wounded about a winding axis separate from the center longitudinal axis such that the winding axis is positioned between the mandrel and the second side of the container.
Kwon et al. discloses in Figs 1-25, a battery ([0003]) including a plurality of positive electrodes, a plurality of negative electrodes, and a plurality of separators wholly within a rolled structure within a battery there between wound into a jelly roll configuration (depicted in Fig 9 et al., [0078], [0079]).  The battery includes multiple rolled units within (ref 63 has two rolled assemblies) one battery cell (Fig 9, ref 1).  This configuration of including multiple rolled configurations (with at least one rolled assembly separate from the center longitudinal axis) allows for increased capacity for powering large applications such as vehicles ([0032], [0107]).

Kwon et al. and Szyszkowski are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the plurality of positive and negative electrodes and separators wound into multiple rolled structures within a single housing/cell as disclosed by Kwon et al. into the structure of Szyszkowski to increase capacity to provide power for large applications.

Regarding claim 2, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the mandrel (ref 20) comprises a first face (ref 58) that is curved (at ref 54, Fig 2B).

Regarding claim 3, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the mandrel (ref 20) comprises a second face (ref 60).

Regarding claim 4, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the second face (ref 60) of the mandrel is curved (at ref 56) such that a cross-section of the mandrel (ref 20) has an elliptical shape (Fig 1A).



Regarding claim 6, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses the concave inner surface (Fig 1) is formed due to the curved profile of the at least a portion (rounded container depicted in Fig 1) of an external surface (depicted in Fig 1) of the container (ref 12).

Regarding claim 7, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses at least one of the first or second face of the mandrel surface is concentric with the curve of the internal surface (depicted in Fig 1, mandrel structure within the container) of the container (ref 12).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725